Case 0:15-cr-60044-BB Document 170 Entered on FLSD Docket 08/14/2020 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 15-cr-60044-BB

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 RONALD RAY JORDAN

        Defendant.
 _________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Defendant Ronald Ray Jordan’s 3582 Asking for

 Relief under Extraordinary Circumstance COVID-19, ECF No. [168] (“Motion”), which the Court

 construes as a motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). The

 Government filed a response in opposition to the Motion, ECF No. [169] (“Response”), to which

 Defendant did not file a reply. The Court has reviewed the Motion, the Response, the record in

 this case, the applicable law, and is otherwise fully advised. For the reasons set forth below, the

 Motion is denied.

        I.      BACKGROUND

        On August 28, 2015, Defendant was sentenced to 240 months’ imprisonment followed by

 10 years’ supervised release following his conviction for conspiracy to possess with intent to

 distribute 50 grams or more of actual methamphetamine and 100 grams or more of heroin in

 violation of 21 U.S.C. § 846 (Count 1). ECF Nos. [123]; [127]. Defendant is currently housed at

 FMC Devens.
Case 0:15-cr-60044-BB Document 170 Entered on FLSD Docket 08/14/2020 Page 2 of 8
                                                                          Case No. 15-cr-60044-BB


        On July 27, 2020, Defendant filed the instant Motion requesting that the Court grant him

 compassionate release in light of the current coronavirus (“COVID-19”) pandemic. Although the

 Motion does not allege that Defendant suffers from any medical illnesses or that his health is

 declining, Defendant characterizes his confinement as a “death trap environment.” ECF No. [168]

 at 1. He notes that he has also made efforts to rehabilitate himself and become a productive law-

 abiding citizen. Id. at 2. The Government opposes Defendant’s Motion. ECF No. [169].

        SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 throughout the world and are impacting every person’s life. The United States is currently

 reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

 more than 5,176,000 confirmed cases and over 165,000 reported deaths as of August 13, 2020.1

 The COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk

 inmates. In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to

 practice health precautions available to the general public, such as social distancing.

        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of

 institutions and to home confinement, where appropriate. See Mem. from Attorney Gen. William

 Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

 (“Memorandum”). The Memorandum identifies several facilities that have been particularly

 affected and which should be given priority in the BOP’s consideration of implementing home

 confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the



 1
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and
 Prevention, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last
 updated August 13, 2020).
                                                  2
Case 0:15-cr-60044-BB Document 170 Entered on FLSD Docket 08/14/2020 Page 3 of 8
                                                                           Case No. 15-cr-60044-BB


 Attorney General has made an express finding that extant emergency conditions are materially

 affecting the functioning of the BOP, and directs that the BOP immediately maximize appropriate

 transfers to home confinement of all appropriate inmates at the specifically named facilities, and

 other similarly situated facilities where COVID-19 is materially affecting operations. Id. The

 Memorandum further directs the BOP to review all inmates who have COVID-19 risk factors as

 established by the Centers for Disease Control and Prevention (“CDC”) to determine suitability

 for home confinement, while emphasizing the importance of protecting the public from individuals

 who may pose a danger to society, and recognizing the need to prevent over-burdening law

 enforcement with “the indiscriminate release of thousands of prisoners onto the streets without any

 verification that those prisoners will follow the laws when they are released . . . and that they will

 not return to their old ways as soon as they walk through the prison gates.” Id. at 2-3. The

 Memorandum also stresses the need for careful individualized determinations regarding the

 propriety of releasing any given inmate and does not encourage indiscriminate release. Id. at 3.

        II.     DISCUSSION

        “Generally, a court ‘may not modify a term of imprisonment once it has been

 imposed.’” United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25,

 2020) (quoting 18 U.S.C. § 3582(c)).

        “The authority of a district court to modify an imprisonment sentence is narrowly
        limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the
        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).




                                                   3
Case 0:15-cr-60044-BB Document 170 Entered on FLSD Docket 08/14/2020 Page 4 of 8
                                                                            Case No. 15-cr-60044-BB


 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

 Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

 1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Defendant seeks relief under the compassionate release provision of 18 U.S.C.

 § 3582(c)(1)(A), which provides:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—

        (1) in any case—

        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction . . . .

                ....

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

        Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

 of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent


                                                   4
Case 0:15-cr-60044-BB Document 170 Entered on FLSD Docket 08/14/2020 Page 5 of 8
                                                                            Case No. 15-cr-60044-BB


 they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

 reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

 Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

 danger to the safety of any other person or to the community.” Id.

        Accordingly,

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings
        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
        Court should turn to the “extraordinary and compelling reasons” test, as outlined in
        U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.

 United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

 Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

 that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

 § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

 release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

 Defendant bears the burden of establishing that compassionate release is warranted. See United

 States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

 § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,

 but that, even where a defendant satisfies this burden, “the district court still retains discretion to

 determine whether a sentence reduction is warranted”).




                                                   5
Case 0:15-cr-60044-BB Document 170 Entered on FLSD Docket 08/14/2020 Page 6 of 8
                                                                            Case No. 15-cr-60044-BB


        Because Defendant’s Motion fails on the first step of these considerations, the Court need

 not address the remaining three inquiries under § 3582. As the Government correctly notes in its

 Response, Defendant has failed to establish that he exhausted his administrative rights with the

 BOP. In fact, Defendant does not provide the Court with any indication that he submitted a request

 for compassionate release to the warden of his facility, much less that thirty days have elapsed

 since making such a request. Although there is substantial disagreement among federal courts

 across the nation on whether § 3582(c)(1)(A)’s exhaustion requirement can be waived in

 exceptional circumstances, 2 the Court declines to address the exhaustion issue under the facts of

 the instant case. “Even if some courts have recognized that waiver may be available . . . in exigent

 circumstances, no such case . . . has involved an inmate seeking compassionate relief without at

 least submitting a request . . . to the BOP prior to, or in conjunction with, his or her application to

 the court.” United States v. Vigna, No. S1 16-CR-786-3 (NSR), 2020 WL 1900495, at *5

 (S.D.N.Y. Apr. 17, 2020).3 Moreover, the Court notes that the Defendant is housed at Federal



 2
   See United States v. Bess, No. 16-CR-156, 2020 WL 1940809, at *3 (W.D.N.Y. Apr. 22, 2020)
 (“[T]here is widespread disagreement about whether any exceptions may apply. Some courts have
 found that they independently may excuse a defendant’s failure to exhaust, while others have found
 that only the government may forfeit or waive the requirement.”); see also United States v.
 Cassidy, No. 17-CR-116S, 2020 WL 1969303, at *5-6 (W.D.N.Y. Apr. 24, 2020) (collecting
 cases); United States v. Otero, No. 17CR879-JAH, 2020 WL 1912216, at *4 (S.D. Cal. Apr. 20,
 2020) (collecting cases); United States v. Wright, No. 17 CR 695 (CM), 2020 WL 1922371, at *1
 (S.D.N.Y. Apr. 20, 2020) (collecting cases); United States v. Feiling, No. 3:19CR112 (DJN), 2020
 WL 1821457, at *5 (E.D. Va. Apr. 10, 2020) (collecting cases); United States v. Epstein, No. CR
 14-287 (FLW), 2020 WL 1808616, at *4 (D.N.J. Apr. 9, 2020) (collecting cases); United States v.
 Alam, No. 15-20351, 2020 WL 1703881, at *2 (E.D. Mich. Apr. 8, 2020) (collecting cases); United
 States v. Woodson, No. 18-CR-845 (PKC), 2020 WL 1673253, at *4 (S.D.N.Y. Apr. 6, 2020)
 (collecting cases).
 3
   Indeed, courts across the country have repeatedly denied motions for compassionate release
 where the defendant has failed to also submit a request to the BOP. See United States v. Harris,
 No. 2:12-cr-140-FtM-29DNF, 2020 WL 1969951, at *1 (M.D. Fla. Apr. 24, 2020); United States
 v. Daniels, No. 4:08-CR-0464-SLB, 2020 WL 1938973, at *3 (N.D. Ala. Apr. 22, 2020); United
 States v. Hays, No. CR 18-00088-KD-N, 2020 WL 1698778, at *1 (S.D. Ala. Apr. 7, 2020) (“Hays
                                                   6
Case 0:15-cr-60044-BB Document 170 Entered on FLSD Docket 08/14/2020 Page 7 of 8
                                                                          Case No. 15-cr-60044-BB


 Medical Center, Devens, a federal prison for individuals requiring specialized or long-term

 medical or mental health care. However, his Motion fails to address any medical or mental health

 issues that would allow a proper consideration of any exceptional circumstances. Accordingly,

 because Defendant has failed to demonstrate that he has satisfied the statutory prerequisites of

 § 3582(c)(1)(A), his Motion is due to be denied without prejudice. See United States v. Jordan,

 No. 3:16-CR-92-J-39PDB, 2020 WL 1640097, at *3 (M.D. Fla. Apr. 2, 2020) (“An inmate bears

 the burden of proving that compassionate release is warranted.” (citing United States v. Hamilton,

 715 F.3d 328, 337 (11th Cir. 2013))). Defendant may renew his request for compassionate release

 after he either exhausts his administrative remedies or fails to receive a response within 30 days of

 his request to the BOP. See Epstein, 2020 WL 1808616, at *5.



 did not provide the Court with any evidence that she exhausted her administrative remedies with
 the BOP or that she made a request for compassionate release to the Warden before she filed her
 motion in this Court. Since Hays failed to comply with either of the two statutory requirements,
 the Court finds that she has not met the necessary prerequisites for consideration of her motion.”);
 United States v. Zywotko, No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900, at *1-2 (M.D. Fla.
 Mar. 27, 2020); United States v. Solis, No. 16-015, 2019 WL 2518452, at *2 (S.D. Ala. June 18,
 2019) (a defendant who has not “requested compassionate release from the BOP or otherwise
 exhausted his administrative remedies” is not entitled to a reduction of his term of imprisonment.);
 United States v. Bonventre, No. 10-CR-228-LTS, 2020 WL 1862638, at *3 (S.D.N.Y. Apr. 14,
 2020) (“Here, the relief Mr. Bonventre seeks affords no respect whatsoever for the administrative
 process. He does not ask the Court to direct the BOP to reopen his claims (his claims were never
 opened). Instead, he asks the Court to bypass the administrative process and decide the merits of
 a claim that Congress clearly intended should start, in the first instance, with the BOP. Therefore,
 the Court concludes that Bowen does not support Defendant’s argument that his failure to exhaust
 should be excused based on the COVID-19 crisis alone.”); United States v. Engleson, No. 13-CR-
 340-3 (RJS), 2020 WL 1821797, at *1 (S.D.N.Y. Apr. 10, 2020) (“Defendant has not, to the
 Court’s knowledge, made a request to the warden of his facility to bring such a motion.
 Accordingly, the statutory requirement is not met, and the Court may not grant relief under this
 provision.”); Woodson, 2020 WL 1673253, at *3-4 (concluding that because § 3582(c)(1)(A)’s
 requirement is statutory, not judicial, district courts may not “waive” exhaustion in the present
 context); United States v. Carver, No. 4:19-CR-06044-SMJ, 2020 WL 1604968, at *1 (E.D. Wash.
 Apr. 1, 2020) (“The administrative exhaustion requirement admits of no exception. Defendant fails
 to indicate whether she has sought relief from the Bureau of Prisons, much less shown she has
 satisfied the statute’s exhaustion requirement. Nor does Defendant identify an alternative basis on
 which the Court could grant early release.” (citation omitted) (footnote omitted)).
                                                  7
Case 0:15-cr-60044-BB Document 170 Entered on FLSD Docket 08/14/2020 Page 8 of 8
                                                             Case No. 15-cr-60044-BB


        III.   CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [168], is

 DENIED WITHOUT PREJUDICE.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 13, 2020.




                                                ________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies furnished to:

 Counsel of record


 Ronald Ray Jordan
 24611-018
 Devens
 Federal Medical Center
 Inmate Mail/Parcels
 Post Office Box 879
 Ayer, MA 01432




                                          8
